 


 HCON 20 ENR: Permitting the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to Professor Muhammad Yunus.
U.S. House of Representatives
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. CON. RES. 20 
 
 
March 11, 2013 
Agreed to 
 
CONCURRENT RESOLUTION 
Permitting the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to Professor Muhammad Yunus. 
 
 
1.Use of rotunda for ceremony to award congressional gold medal to professor muhammad yunusThe rotunda of the Capitol is authorized to be used on April 17, 2013, for a ceremony to award the Congressional Gold Medal to Professor Muhammad Yunus in recognition of his contributions to the fight against global poverty. Physical preparations for the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.   Clerk of the House of Representatives.Secretary of the Senate. 